Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered October 27, 2009, as amended November 6, 2009, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree and operating a motor vehicle while under the influence of alcohol, and sentencing him, as a second felony offender, to an aggregate term of IV2 to 3 years, unanimously affirmed.
Since defendant did not move to withdraw his guilty plea, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 665 [1988]), his challenge to the plea is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The record establishes that defendant’s plea was knowing, intelligent and voluntary, and there was nothing in the plea allocution that cast significant doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]). There is no suggestion in the record to suggest that defendant’s ability to make a valid plea was impaired in any way by his mental condition or psychiatric medications, and defendant’s assertions in this regard rest on speculation.
The court was not obligated to make a sua sponte inquiry into defendant’s postplea assertion of innocence, which was reflected in the presentence report (see e.g. People v Pantoja, 281 AD2d 245 [2001], lv denied 96 NY2d 905 [2001]; People v *450Negron, 222 AD2d 327 [1995], lv denied 88 NY2d 882 [1996]). Concur—Tom, J.P., Saxe, DeGrasse, Freedman and AbdusSalaam, JJ.